Citation Nr: 1204791	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-06 425	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for postoperative residuals of arthroplasty of the 4th left toe.

2.  Entitlement to a compensable evaluation prior to September 21, 2007 and to an evaluation in excess of 30 percent beginning September 21, 2007 for 
service-connected headaches.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee (right knee disability).

4.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome of the left knee (left knee disability).

5.  Entitlement to an effective date prior to September 21, 2007 for an evaluation of 30 percent for service-connected headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January to September 2003 and from October 2004 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  A January 2008 rating decision granted an increased evaluation of 30 percent for migraine headaches, effective September 21, 2007.   

Based on the Veteran's May 2009 substantive appeal, a travel Board hearing was scheduled at the RO on March 16, 2010.  As the Veteran failed to appear at the hearing without evidence of good cause, the request for a personal hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (2011).

The issues of entitlement to service connection for postoperative residuals of arthroplasty of the left 4th toe and entitlement to a compensable evaluation prior to September 21, 2007 and to an evaluation in excess of 30 percent beginning September 21, 2007 for service-connected migraine headaches are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  The issue of entitlement to an effective date prior to September 21, 2007 for a 30 percent rating for headaches is inextricably intertwined with the issue of an increased rating for headaches and will, therefore, be deferred.
FINDINGS OF FACT

1.  Range of motion of the right knee was from 0 to 126 degrees on examination in April 2006 and from 0 to 122 degrees on examination in December 2007.

2.  Range of motion of the left knee was from 0 to 130 degrees on examination in April 2006 and from 0 to 125 degrees on examination in December 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019, 5260, 5261 (2011).

2.  The criteria for an initial rating in excess of 10 percent for service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2006, prior to adjudication, informing her of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims files after the letter.

In compliance with the duty to notify the Veteran of what information would substantiate her claim, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in April 2006 and December 2007.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Increased Rating Claims

The Veteran was granted service connection for bilateral knee disability by rating decision in September 2004 and assigned a 10 percent rating for each knee effective from October 1, 2003.  The Veteran filed a claim for increase in February 2006, which was denied by rating decision in January 2007, and the Veteran timely appealed.  

The Veteran contends that the service-connected knee disabilities are more severely disabling than is reflected by the currently assigned ratings.  Because the knee disabilities are not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claims for a rating in excess of 10 percent for right and left knee disabilities will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  


Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).


Schedular Criteria

The Veteran's bilateral knee disabilities are each rated under Diagnostic Codes 5099-5019.  In this regard, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27  (2011).  Here, the Veteran's service-connected right and left knee disabilities are rated as analogous to bursitis under Diagnostic Code 5019.  38 C.F.R. § 4.20  (2011). 

The diseases under Diagnostic Codes 5013 through 5024 include osteoporosis with joint manifestations, osteomalacia, benign new growths of bones, osteitis deformans, intermittent hydrarthrosis, bursitis, synovitis, myositis, periostitis, myositis ossificans, and tenosynovitis.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, Diagnostic Code 5017, which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a (2011). 

Diagnostic Code 5003 provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Diagnostic Code 5256 provides that favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261, limitation of extension, of the leg provides a 
non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).


Analysis

When examined by VA in September 2004, it was noted that the Veteran's knees were tender to palpation.  Crepitus was reported.  There was no instability.  Range of motion was from 0 to 140 degrees, with motion to 130 degrees, with pain, on repetition.  Bilateral patellofemoral pain syndrome was diagnosed.

VA treatment reports for September 2005 reveal full range of motion of the knees without swelling, deformity, or ligamentous laxity.  The Veteran complained of increased knee pain in January 2006.

When examined by VA in April 2006, movement of the knees included motion from 0 to 126 degrees on the right, with pain at 126 degrees, and from 0 to 130 degrees on the left, with pain at 130 degrees.  There was no loss of motion secondary to pain, weakness, or lack of endurance on repetitive motion.  There was mild crepitus but no instability.  X-rays of the knees were considered normal.  Bilateral patellofemoral syndrome was diagnosed.

VA treatment reports dated from January to November 2007 reveal possible mild degenerative meniscal disease, greater on the right, on MRI evaluation of the knees in August 2007.  Range of motion of the knees in September 2007 was from -5 to 130 degrees.  It was noted in November 2007 that the Veteran had received a knee injection in August 2007 with significant temporary relief.

The Veteran reported on VA evaluation in December 2007 that she had missed 2-3 days of work a month due to her bilateral knee pain.  Her gait was normal and there was no instability.  Range of motion was from 0 to 122 degrees on the right and from 0 to 125 degrees on the left, with pain at the extremes of motion.  There was no additional loss of motion on repetitive use.  Bilateral patellofemoral syndrome was diagnosed.

VA treatment reports for December 2007 reveal that knee braces helped to reduce the Veteran's knee pain at work by 60-70 percent while she was standing for two hours.  X-rays of the knees in May 2009 were considered to be normal.  

Also on file is a lay statement from the Veteran's grandmother, added to the file in July 2009, in which it is noted that the Veteran has aches and pains in both knees.

The Veteran is currently assigned a 10 percent rating for each knee under Diagnostic Code 5003.  Although a rating in excess of 10 percent for loss of motion is warranted when flexion or extension is limited as noted above, the above physical findings do not reveal sufficient loss of motion to warrant a rating in excess of 10 percent for either knee, as this would require limitation of flexion to less than 45 degrees or limitation of extension to more than 10 degrees.  In fact, pain-free flexion was to more than 100 degrees and extension was to 0 degrees, except one report of -5 degrees.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this case, however, there is no medical evidence of joint instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, a separate compensable evaluation is not warranted for instability of the right knee under Diagnostic Code 5257.   

As neither limitation of flexion or extension of the right knee is severe enough to warrant a compensable evaluation under the rating schedule, a higher rating is not warranted for this knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for an evaluation in excess of 10 percent rating for limitation of flexion or extension of either leg under Diagnostic Codes 5260 and 5261.  In fact, when examined by VA in April 2006 and December 2007, there was no additional limitation of motion on repetitive testing.  

As there is no evidence of ankylosis, dislocation of semilunar cartilage, or malunion of the tibia and fibula, an evaluation in excess of 10 percent is also not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report her knee symptoms, which include pain and functional impairment.  While her complaints are competent evidence, they have been considered in evaluating the knee disabilities at issue; however, VA evaluations have not shown the severity required for a higher schedular rating for either knee, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the 
service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).

The medical findings do not indicate that the Veteran's bilateral knee disability causes "marked" interference with employment.  Although she has missed some work days due to her bilateral knee disability, the Veteran appears able to work full time.  The MRI findings in August 2007 found only possible mild degenerative meniscal disease and no abnormality was seen on x-rays of the knees in May 2009.  Additionally, she noted in December 2009 that knee braces helped reduce her knee pain at work by 60-70 percent.  There is also no evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the right knee pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An evaluation in excess of 10 percent for right knee disability is denied.  

An evaluation in excess of 10 percent for left knee disability is denied.  


REMAND

There is evidence within a year after service discharge that the Veteran was having a problem with her left foot, which she said was due to the shoes she wore in service; and she underwent an arthroplasty of the left 4th toe in May 2006, which is 15 months after service discharge.  When examined by VA in December 2007, the examiner diagnosed a deficiency of the proximal phalanx but could not determine if the Veteran's left 4th toe condition was due to service without resorting to speculation.  The Board concludes that this issue should be remanded in an attempt to obtain a more conclusive opinion on whether the Veteran currently has residuals of an arthroplasty of the left 4th toe that are at least as likely as not etiologically related to service.

Although the Veteran complained in treatment reports dated in August 2009 that her headaches had increased in frequency and intensity, no compensation and pension evaluation for rating purposes was subsequently conducted.

Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the issues of service connection for postoperative residuals of an arthroplasty of the left 4th toe and an increased evaluation for 
service-connected headaches.  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for a left foot disability and/or headaches since September 2009, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider who has not previously examined the Veteran to determine the nature and etiology of any current left 4th toe disability.  The claims folder must be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not (probability of 50 percent or more) that the Veteran currently has residuals of an arthroplasty of the left 4th toe that were caused or aggravated beyond normal progression by service, including the wearing of steel-toe shoes.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the current severity of her 
service-connected headaches.  The claims folder must be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the nature and severity of the Veteran's headaches, to include whether they involve very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  The AMC/RO will notify the Veteran that it is her responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for residuals of an arthroplasty of the left 4th toe and entitlement to a compensable evaluation prior to September 21, 2007 and for a rating in excess of 30 percent beginning September 21, 2007 for service-connected headaches.  If either of the benefits sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


